DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s responses, see section “Claim Objection” on page 6 of “REMARKS”, filed 12/27/2021, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 10 and 16 has been withdrawn. 
Applicant’s arguments:

    PNG
    media_image1.png
    499
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    88
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    710
    635
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    107
    626
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    294
    632
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    512
    633
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    751
    645
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    468
    630
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    624
    634
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    176
    631
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    203
    638
    media_image11.png
    Greyscale

Examiner’s responses:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a blowing passage defined by a first wall and a second wall disposed perpendicular to the first wall, and connecting the fan to the heat exchanger such that the air discharged from the fan is moved into the heat exchanger after being deflected; and a van extending from the first wall in parallel with the second wall so as to guide air flowing in the blowing passage toward the heat exchanger; (claim 1) and wherein the blowing passage is defined by a first wall and a second wall disposed perpendicular to the first wall, and wherein the dryer further comprises a vane extending from the first wall in parallel with the second wall so as to guide air flowing in the blowing passage toward the heat exchanger and including a plurality of through holes that allow some of the air colliding with the vane to pass therethrough to reduce a flow resistance of the air colliding with the vane (claim 14)) were not recited in the original rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, in this case, Jung in view of Lanciaux still reads on the amended independent claims 1 and 12.  See the updated detail rejections below.

Claim Objections
Claims 9, 10, 12 and 16 are objected to because of the following informalities:  
Claim 9 recites the limitation “from to” in line 2.  It is suggested to amend it to --- from ---.
Claim 10 recites the limitation “the
Claim 12 recites the limitation “the dryer” in line 14.  It is suggested to amend it to --- the dryer ---.
Claim 16 recites the limitation “theflow rate” in line 2.  It is suggested to amend it to --- a highest flow rate ---.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, AMENDED independent claim 1 recites “... a blowing passage defined by a first wall and a second wall disposed PERPENDICULAR to the first wall, ...” (CAPITAL emphasis added) and AMENDED independent claim 1 recites “... wherein the blowing passage is defined by a first wall and a second wall disposed PERPENDICULAR to the first wall,  ...” (CAPITAL emphasis added).  However, Specification of the instant application does not disclose the second wall being disposed perpendicular to the first wall.  Furthermore, Drawings of the instant application show that the second wall disposes at an angle to the first wall.  Thus, this is NEW MATTER. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0041249; hereinafter Jung) in view of Lanciaux (US 4,621,438).
 
    PNG
    media_image12.png
    542
    479
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    567
    482
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    599
    504
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    532
    558
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    475
    470
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    494
    471
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    383
    472
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    706
    515
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    226
    295
    media_image20.png
    Greyscale


Regarding claims 1-5 & 7, Jung discloses a dryer (100, fig. 1) comprising: 
a cabinet (110, fig. 1); 
a drum (10, fig. 3) installed in the cabinet (110, fig. 1) and having an inlet (rear opening of item 10 which connected to item 50, fig. 3) through which air is introduced into the drum (10, fig. 3) and an outlet (front opening of item 10 at item 130, fig. 3) through which air is discharged from the drum (10, fig. 3); 
a heat exchanger (70, fig. 3) configured to remove (by item 71 of item 70, figs. 3, 5) moisture of the air discharged from the outlet (front opening of item 10 at item 130, fig. 3) and increase (by item 73 of item 70, figs. 3, 5) a temperature of the air discharged from the outlet (front opening of item 10 at item 130, fig. 3); 

a blowing passage (60, figs. 3, 4) defined by a first wall (horizontal or first wall of item 60, fig. 4) and a second wall (vertical or second wall of item 60, fig. 4) disposed perpendicular to the first wall (horizontal or first wall of item 60, fig. 4), 
a van (114a, figs. 4, 6, 7) extending in parallel with the first wall (vertical or second wall of item 60, fig. 4) so as to guide air flowing in the blowing passage (60, figs. 3, 4) toward the heat exchanger (70, fig. 3); (Application claim 1) and 
wherein the van (114a, figs. 4, 6, 7) is formed parallel to a flowing direction of the air through the blowing passage (60, figs. 3, 4). (Application claim 2)
Jung does not disclose a van extending from the first wall in parallel with the second wall so as to guide air flowing in the blowing passage toward the heat exchanger; (Application claim 1) 
the van is formed perpendicular to a flowing direction of the air through the blowing passage; (Application claim 2)16

wherein the van reduces a flow rate of the air discharged from the outlet to improve a flow uniformity of air introduced into the heat exchanger; (Application claim 4)
wherein the through hole includes a plurality of through holes arranged along a longitudinal direction of the van; (Application claim 5) and
wherein the through hole is formed in a circular shape. (Application claim 7)
Lanciaux teaches a van (Lanciaux, 229, figs. 17, 18, 20) extending from the first wall (Lanciaux, vertical wall or first wall of item 228 where item 229 disposes on, fig. 18) in parallel with the second wall (Lanciaux, top horizontal wall or second wall of item 228, fig. 18) so as to guide air flowing in the blowing passage (Lanciaux, 228, figs. 17, 18) toward the heat exchanger (Lanciaux, 217, figs. 17, 18); (Application claim 1)
the van (Lanciaux, 229, figs. 17, 18, 20) is formed perpendicular (Lanciaux, figs. 17, 18) to a flowing direction (Lanciaux, upward direction, figs. 18, 20) of the air through the blowing passage (Lanciaux, 228, figs. 17, 18); (Application claim 2)
wherein the vane (Lanciaux, 229, figs. 17, 18, 20) includes a through hole (Lanciaux, figs. 18, 20) that allows some of the air colliding with the van (Lanciaux, 229, figs. 17, 18, 20) to pass therethrough to thereby reduce a flow resistance of the air colliding with the van (Lanciaux, 229, figs. 17, 18, 20); (Application claim 3)
Lanciaux, 229, figs. 17, 18, 20) reduces a flow rate of the air discharged from the outlet (Lanciaux, 226, fig. 19) to improve a flow uniformity of air introduced into the heat exchanger (Lanciaux, 217, figs. 17, 18); (Application claim 4)
wherein the through hole (Lanciaux, figs. 18, 20) includes a plurality of through holes (Lanciaux, figs. 18, 20) arranged along a longitudinal direction (Lanciaux, fig. 20) of the van (Lanciaux, 229, figs. 17, 18, 20); (Application claim 5) and
wherein the through hole (Lanciaux, figs. 18, 20) is formed in a circular shape (Lanciaux, figs. 18, 20). (Application claim 7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the dryer of Jung with the van extending from the first wall in parallel with the second wall so as to guide air flowing in the blowing passage toward the heat exchanger; (Application claim 1) the van is formed perpendicular to a flowing direction of the air through the blowing passage; (Application claim 2) wherein the van includes a through hole that allows some of the air colliding with the van to pass therethrough to thereby reduce a flow resistance of the air colliding with the van; (Application claim 3) wherein the van reduces a flow rate of the air discharged from the outlet to improve a flow uniformity of air introduced into the heat exchanger; (Application claim 4) wherein the through hole includes a plurality of through holes arranged along a longitudinal direction of the van; (Application claim 5) and wherein the through hole is formed in a circular shape (Application claim 7), as taught by Lanciaux, for disturbing an airflow flowing inside the air duct or blowing passage which would result in creating a turbulent airflow inside the air duct or blowing passage and thus the airflow is distributed in a more evenly manner into the heat exchanger.  Consequently, the heat exchanging 

Regarding claim 9, Jung as modified discloses wherein the blowing passage (60, figs. 3, 4) includes the first wall (horizontal or first wall of item 60, fig. 4) extends from to the fan (30, figs. 2, 4, 5) and the extends to the heat exchanger (70, fig. 3).

Regarding claim 10, Jung as modified discloses wherein the air discharged from the outlet (front opening of item 10 at item 130, fig. 3) has the 

Regarding claims 12-14, 17 & 19, Jung discloses a dryer (100, fig. 1) comprising: 
a cabinet (110, fig. 1); 

a heat exchanger (70, fig. 3) configured to remove (by item 71 of item 70, figs. 3, 5) moisture of the air discharged from the outlet (front opening of item 10 at item 130, fig. 3) and increase (by item 73 of item 70, figs. 3, 5) a temperature of the air discharged from the outlet (front opening of item 10 at item 130, fig. 3); 
a circulation passage (60, 50, fig. 3) connecting the outlet (front opening of item 10 at item 130, fig. 3) to the inlet (rear opening of item 10 which connected to item 50, fig. 3) to return the air discharged from the outlet (front opening of item 10 at item 130, fig. 3) to the inlet (rear opening of item 10 which connected to item 50, fig. 3), and including a blowing passage (60, figs. 3, 4) including a 90 degree turn (figs. 3, 4); 
a fan (30, figs. 2, 4, 5) installed in the cabinet (110, fig. 1) and configured to move the air discharged from the outlet (front opening of item 10 at item 130, fig. 3) to the heat exchanger (70, fig. 3); and 
wherein the blowing passage (60, figs. 3, 4) is defined by a first wall (horizontal or first wall of item 60, fig. 4) and a second wall (vertical or second wall of item 60, fig. 4) disposed perpendicular to the first wall (horizontal or first wall of item 60, fig. 4), and 
wherein the dryer (100, fig. 1) further comprises a vane (Lanciaux, 229, figs. 17, 18, 20) xtending in parallel with the first wall (horizontal or first wall of item 60, fig. 4) so as to guide air flowing in the blowing passage (60, figs. 3, 4) toward the heat exchanger (70, fig. 3). (Application claim 12)
Jung does not disclose a vane xtending from the first wall in parallel with the second wall so as to guide air flowing in the blowing passage toward the heat exchanger and including a plurality of through holes that allow some of the air colliding with the vane to pass therethrough to 
wherein the van is formed perpendicular to a flowing direction of the air through the blowing passage; (Application claim 13)
wherein the van reduces a flow rate of the air discharged from the outlet by the air colliding with the van, and reduces a flow resistance of the air by the plurality of through holes, to improve a flow uniformity of air introduced into the heat exchanger; (Application claim 14)
wherein the plurality of through holes are arranged along a longitudinal direction of the van; (Application claim 17) and
wherein the plurality of through holes are each formed in a circular shape. (Application claim 19)
Lanciaux teaches a van (Lanciaux, 229, figs. 17, 18, 20) extending from the first wall (Lanciaux, vertical wall or first wall of item 228 where item 229 disposes on, fig. 18) in parallel with the second wall (Lanciaux, top horizontal wall or second wall of item 228, fig. 18) so as to guide air flowing in the blowing passage (Lanciaux, 228, figs. 17, 18) toward the heat exchanger (Lanciaux, 217, figs. 17, 18) and including a plurality of through holes (Lanciaux, figs. 18, 20) that allow some of the air colliding with the van (Lanciaux, 229, figs. Lanciaux, 229, figs. 17, 18, 20); (Application claim 12)
wherein the van (Lanciaux, 229, figs. 17, 18, 20) is formed perpendicular (Lanciaux, figs. 18, 20) to a flowing direction (Lanciaux, upward direction, figs. 18, 20) of the air through the blowing passage (Lanciaux, 228, figs. 17, 18); (Application claim 13)
wherein the van (Lanciaux, 229, figs. 17, 18, 20) reduces a flow rate of the air discharged from the outlet (Lanciaux, 226, fig. 19) by the air colliding with the van (Lanciaux, 229, figs. 17, 18, 20), and reduces a flow resistance of the air by the plurality of through holes (Lanciaux, figs. 18, 20), to improve a flow uniformity of air introduced into the heat exchanger (Lanciaux, 217, figs. 17, 18); (Application claim 14)
wherein the plurality of through holes (Lanciaux, figs. 18, 20) are arranged along a longitudinal direction (Lanciaux, fig. 20) of the van (Lanciaux, 229, figs. 17, 18, 20); (Application claim 17) and
wherein the plurality of through holes (Lanciaux, figs. 18, 20) are each formed in a circular shape (Lanciaux, figs. 18, 20). (Application claim 19)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the dryer of Jung with the vane Lanciaux, for disturbing an airflow flowing inside the air duct which would result in creating a turbulent airflow inside the air duct and thus the airflow is distributing in a more evenly manner into the heat exchanger.  Consequently, the heat exchanging between the airflow and the heat exchanger is promoted. Thus, the dryer operates in a more thermally efficient manner and thus benefit the consumer.

Regarding claim 15, Jung as modified discloses wherein the extends from to the fan (30, figs. 2, 4, 5) and the extends to the heat exchanger (70, fig. 3).

Regarding claim 16, Jung as modified discloses wherein the air discharged from the outlet (front opening of item 10 at item 130, fig. 3) has the flow rate (as shown in figs. 4, 5, after the air discharged from the front opening or outlet of item 10 and then exited the item 30, the air would have a highest flow rate at a portion of the item 60 where item 114a disposed which is the same as the instant application that after the air discharged from the front opening or outlet of item 20 and then exited the item 35, the air have a highest flow rate at a portion 37a of the item 37 where item 40 disposed, see figs. 3, 4 of the instant application)  at portions (fig. 4) adjacent to the first wall (horizontal or first wall of item 60, fig. 4) and the second wall (vertical .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Lanciaux as applied to claim 5 above, and further in view of Kurie (US 5,395,029).

    PNG
    media_image21.png
    495
    439
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    288
    490
    media_image22.png
    Greyscale


Regarding claim 6, Jung as modified discloses the limitations of the dryer of claim 5 above, but does not disclose wherein the through hole is formed as a slit elongated in a transverse 
Well-known in the art, Kurie teaches a through hole (Kurie, 162, fig. 8) is formed as a slit (Kurie, as shown in fig. 8) elongated in a transverse Kurie, as shown in fig. 8) of the van (Kurie, 160, figs. 7, 8).
Jung with the through hole is formed as a slit elongated in a transverse direction of the van, since it has been held that changing in shape of an invention involves only routine skill in the art.  See MPEP §2144.04(IV)(B) (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Please note that in the instant application applicant has not disclosed any criticality for the shape of the through hole.  Therefore, it would have been obvious to change the shape of the through hole(s) to provide a flexibility in designing a vane with through hole(s).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Lanciaux as applied to claim 4 above, and further in view of Daane et al. (US 4,785,986; hereinafter Daane).

    PNG
    media_image23.png
    412
    382
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    478
    694
    media_image24.png
    Greyscale


Regarding claim 8, Jung as modified discloses the limitations of the dryer of claim 4 above, but does not disclose wherein the through hole includes a plurality of through holes arranged in a zig-zag manner along a longitudinal direction of the van.
 Daane teaches a through hole (Daane, as shown in fig.4) includes a plurality of through holes (Daane, as shown in fig.4) arranged in a zig-zag manner (Daane, as shown in fig.4) along a longitudinal direction (Daane, as shown in fig.4) of the van (Daane, 64, figs.3, 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the dryer of Jung with the through hole includes a plurality of through holes arranged in a zig-zag manner along a longitudinal direction of the van, as taught by Daane, for effectively disturbing the airflow flowing inside the air duct which would result in effectively creating a turbulent airflow inside the air duct and thus the airflow is effectively distributed in a more uniformly manner into the heat exchanger.  Consequently, the heat exchanging between the airflow and the heat exchanger is effectively promoted. Thus, the dryer operates in a further more thermally efficient manner and thus benefit the consumer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Lanciaux as applied to claim 1 above, and further in view of Bocchino et al. (US US2018/0245271; hereinafter Bocchino).

    PNG
    media_image25.png
    671
    478
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    658
    453
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    563
    458
    media_image27.png
    Greyscale


Regarding claim 11, Jung as modified discloses wherein a first filter (65, fig. 2) for primarily collecting foreign substances (foreign materials, [0052]) in the air discharged from the drum (10, fig. 3) is provided on the outlet (front opening of item 10 at item 130, fig. 3).
Jung does not disclose a second filter for secondarily collecting foreign substances in air introduced into the heat exchanger is provided upstream of the heat exchanger.
Bocchino teaches a second filter (Bocchino, 54, figs. 3, 4) for secondarily collecting foreign substances (Bocchino, 64, figs. 3, 4) in air introduced into the heat exchanger (Bocchino, 34, 40, figs. 3, 4) is provided upstream of the heat exchanger (Bocchino, 34, 40, figs. 3, 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the dryer of Jung to include the second filter for secondarily collecting foreign substances in air introduced into the heat exchanger is provided upstream of the heat exchanger, as taught by Bocchino, for further filtering the lint particles which remain entraining in the process air which would result in effectively removing the lint particles from the process air before flowing through the heat exchanger and thus the lint particles are effectively minimized from adhering to the surfaces of the heat exchanger.  Consequently, the heat exchanging between the process air and the heat exchanger is promoted. Thus, the dryer operates in a more thermally efficient manner and thus benefit the consumer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Lanciaux as applied to claim 17 above, and further in view of Kurie (US 5,395,029).

    PNG
    media_image21.png
    495
    439
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    288
    490
    media_image22.png
    Greyscale

Regarding claim 18, Jung as modified discloses the limitations of the dryer of claim 17 above, but does not disclose wherein the plurality of through holes are each formed as a slit elongated in a transverse 
Well-known in the art, Kurie teaches a plurality of through holes (Kurie, 162, fig. 8) are each formed as a slit (Kurie, as shown in fig. 8) elongated in a transverse Kurie, as shown in fig. 8) of the van (Kurie, 160, figs. 7, 8).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the dryer of Jung with the plurality of through holes are each formed as a slit elongated in a transverse direction of the van, since it has been held that changing in shape of an invention involves only routine skill in the art.  See MPEP §2144.04(IV)(B) (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Please note that in the instant application applicant has not disclosed any criticality for the shape of the through hole.  Therefore, it would have been obvious to change the shape of the through hole(s) to provide a flexibility in designing a vane with plurality of through holes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Lanciaux as applied to claim 12 above, and further in view of Daane et al. (US 4,785,986; hereinafter Daane).

    PNG
    media_image23.png
    412
    382
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    478
    694
    media_image24.png
    Greyscale


Regarding claim 20, Jung as modified discloses the limitations of the dryer of claim 12 above, but does not disclose wherein the plurality of through holes are arranged in a zig-zag manner along a longitudinal direction of the van. 
Well-known in the art, Daane teaches a plurality of through holes (Daane, as shown in fig.4) are arranged in a zig-zag manner (Daane, as shown in fig.4) along a longitudinal direction (Daane, as shown in fig.4) of the van (Daane, 64, figs.3, 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the dryer of Jung with the plurality of through holes are arranged in a zig-zag manner along a longitudinal direction of the van, as taught by Daane, for effectively disturbing the airflow flowing inside the air duct which would result in effectively creating a turbulent airflow inside the air duct and thus the airflow is effectively distributed in a more uniformly manner into the heat exchanger.  Consequently, the heat exchanging between the airflow and the heat exchanger is effectively promoted. Thus, the dryer operates in a further more thermally efficient manner and thus benefit the consumer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762